Citation Nr: 1702087	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-13 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits in excess of the Veteran's burial expenses.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1951 to March 1954.  He died in May 2012.  The Appellant in this case is the adult daughter of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania (hereinafter Agency of Original Jurisdiction (AOJ)).  The case is now under the jurisdiction of the Roanoke, Virginia RO.

In August 2016, the Veteran testified at a Board video conference hearing held at the Roanoke, Virginia RO.  A transcript of that hearing is of record.

The case has now come before the Board for appellate review.


FINDINGS OF FACT

1.  The Appellant does not satisfy the statutory definition of "child" under the governing statute, to be eligible for the payment of accrued benefits. 

2.  The Appellant was awarded payment of accrued benefits solely for the expenses of the Veteran's burial.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, in excess of the reimbursement of expenses for the Veteran's burial, have not been met.  38 U.S.C.A. § 5121 
(West 2014); 38 C.F.R. § 3.1000 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As will be explained below, there is no legal basis upon which the benefits may be awarded, thus the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Analysis

Periodic monetary benefits under laws administered by VA, to which an individual was entitled to at the time of death under existing ratings or decisions, or those based on evidence in the file at the time of death and due and unpaid, shall, upon the death of such individual be paid as follows: Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of the spouse or in the case of a remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.  38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

For purposes of determining eligibility as a claimant, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self- support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a), 3.1000(d)(2). 

At the time of the Veteran's death in May 2012, the Veteran had filed claims for service connection for radiation exposure, posttraumatic stress disorder (PTSD), diabetes, and entitlement to special monthly compensation based on Aid and Attendance pending.

In June 2012, the Appellant, the Veteran's daughter, submitted an application for burial benefits, claiming expenses totaling $10,113.06.  The Appellant also submitted a claim to reopen the Veteran's posttraumatic stress disorder claim, in July 2012, following the Veteran's death.  She also submitted her birth certificate, which showed her birth date as May 1964.  The AOJ treated this claim as a claim for accrued benefits.

In September 2012, the AOJ awarded the Appellant benefits totaling $1,000 for the Veteran's burial expenses.  In so doing, the AOJ informed the Appellant that the award of $300 for funeral costs and $700 for cemetary/plot costs was the maximum amount allowed for a veteran whose death wasn't related to military service.

In a subsequent April 2014 decision, the AOJ awarded an additional $1,597.50 in order to cover transportation costs.  She was advised that the amounts awarded was the maximum allowed for the funeral and burial of a veteran whose death was not related to service.  The letter also indicated that the Appellant was left with a balance of $7,515.56, for possible reimbursement pending the decision for accrued benefits.

In August 2014, the AOJ denied the pending claims for service connection and for entitlement to Aid and Attendance, and determined that the Appellant was not entitled to accrued benefits.

In an October 2014 Notice of Disagreement, the Appellant indicated that the Veteran's psychiatrist had told the Veteran that he would receive $30,000 for his claims.  The Appellant was then told by the Veteran that she and her siblings, as his children, would receive those benefits.

The Appellant testified before the undersigned VLJ in August 2016, that the Veteran had flashbacks from his service in Korea, and that he had depression.  She also testified that the Veteran exhibited symptoms from exposure to radiation, and had mentioned that he was exposed  to Agent Orange while in service.

After reviewing the evidence of record, the Board finds that the Appellant is not entitled to any accrued benefits as the child of the Veteran.  The Appellant's age exceeds the age of 18, and the record does not show, nor does she contend, that she became permanently incapable of self-support before the age of 18.  Thus, she does not qualify as a "child" eligible to receive accrued benefits.   See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.1000(d)(2).  Thus, the Appellant is not entitled to accrued benefits, as a child of the Veteran, in excess of last sickness and burial expenses.

With regards to last sickness and burial expenses, the Board notes that the Appellant only submitted expenses paid for the burial and transportation of the Veteran.  She did not submit any claim for further expenses pertaining to any payment for "the last sickness" of the Veteran.  The burial and transportation benefits were awarded in the September 2012 and April 2014 decisions, and the Appellant did not express any disagreement with the amounts paid for those benefits in those decisions.  Rather, she has pursued accrued benefits pertaining to her belief that the Veteran was owed service-connected benefits.  As such, the issue on appeal does not involve a dispute with the amount of accrued benefits paid under 38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5) which may be awarded to the burial and transportation expenses of a veteran who died of nonservice-connected cause. 

The Board is bound by the applicable law and regulations as written, and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104 (c).  Thus, with the Appellant having been granted all possible accrued benefits allowable under the law, the Appellant's claim must regrettably, be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits in excess of the Veteran's burial expenses, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


